Citation Nr: 0727496	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  02-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In an August 2004 rating decision, the veteran was denied a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected PTSD, in large part because 
he did not meet the schedular criteria set forth in 38 C.F.R. 
§ 4.16.  As the veteran is granted a 70 percent disability 
rating in this decision, he now meets the schedular criteria 
for a TDIU.  Thus the veteran's TDIU claim should be 
revisited, and the issue of entitlement to TDIU is referred 
to the RO for appropriate action. 


FINDING OF FACT

The veteran's PTSD is productive of deficiencies in work, 
family relations, judgment, and mood due to such symptoms as 
irritability, anger, depression, anxiety, intrusive thoughts, 
flashbacks, hypervigilance, exaggerated startle response, 
difficulty sleeping, nightmares, night sweats, difficulty 
adapting to stressful circumstances (especially at work or in 
work-like settings), avoidance of stress triggers, impaired 
memory and isolation from others.


CONCLUSION OF LAW

The criteria for a disability rating 70 percent for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 
and 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
June 2002, prior to the initial AOJ decision.  Although this 
notice was deficient in that it failed to provide notice of 
the fourth Pelegrini II element, the Board finds that the 
veteran has not been prejudiced by the lack of such notice.  
The veteran was advised in the notice provided that it is his 
responsibility to provide evidence in support of his claim or 
to provide VA with enough information to obtain any evidence 
supporting his claim.  The veteran also has been provided 
with the laws and regulations regarding VA's duty of notice.  
In this manner, the Board finds that the veteran had actual 
notice of VA's desire to obtain any information and/or 
evidence in support of his claim.  

Furthermore, the Board finds that the purpose behind the 
notice requirements has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, which he has done.  Indeed, the veteran participated 
in the development of his claim by identifying specific 
evidence for VA to obtain, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to the merits of this case.

The Board also notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that a disability rating and an effective date for the award 
of benefits will be assigned if the benefits sought are 
awarded.  However, given the granting of the veteran's claim, 
any deficiency in notice as to how to establish an effective 
date can be addressed by the RO prior to executing this 
decision.  Thus the Board finds that the veteran is not 
prejudiced by VA's failure to provide notice on how to 
establish an effective date.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the claims file from August  2001 
through April 2004.  He did not identify any private medical 
treatment records.  In addition, records from the Social 
Security Administration related to a claim for disability 
benefits were also obtained.  The veteran was notified in the 
rating decisions, Statements of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in April 
2002, June 2003 and June 2004.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's PTSD since he was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection for PTSD was granted in a May 2002 rating 
decision and was initially evaluated by the RO to be 30 
percent disabling.  In June 2002, the veteran filed a claim 
for an increased disability rating for his PTSD.  The RO 
initially denied an increase in the disability rating and the 
veteran perfected an appeal to the Board in December 2002.  
In an August 2003 rating decision, however, the RO granted 
the veteran an increase to 50 percent for his PTSD, but not 
for the entire appeal period.  Rather it assigned an 
effective date of June 13, 2003, the date of a VA 
examination, as the date it was first ascertainable that the 
veteran's PTSD had increased in severity.  The veteran's 
appeal came before the Board in March 2005.  In its decision, 
the Board granted a 50 percent disability rating for the 
veteran's PTSD for the entire appeal period.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims arguing that the evidence 
supports the assignment of a 70 percent disability rating.  
Pursuant to a Joint Motion for Remand, the Court vacated the 
Board's March 2005 decision to the extent a rating in excess 
of 50 percent was not assigned.  and remanded the veteran's 
case.  Thus the veteran's claim is back before the Board.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

After considering all the evidence of record and the 
arguments presented on behalf of the veteran, the Board finds 
that the preponderance of the evidence is in favor of finding 
that a 70 percent disability rating, but no higher, is 
warranted for the veteran's PTSD.  This is based on evidence 
that shows that veteran has occupational and social 
impairment with deficiencies in such areas as work, judgment, 
and mood due to symptoms such as excessive irritability, 
depression, anxiety, hypervigilance, exaggerated startle 
response, nightmares three to four times a week, night 
sweats, intrusive thoughts, flashbacks, impairment of memory 
and difficulty in adapting to stressful circumstances 
especially in a worklike setting.

In connection with the veteran's claims relating to his PTSD, 
he has undergone three VA examinations.  The first 
examination was in April 2002 in connection with his claim 
for service connection.  However, given the close proximity 
to the veteran's claim for an increased disability rating, 
this examination is relevant to this issue.  Subsequent 
examinations were conducted in June 2003 and June 2004.  The 
same examiner conducted all three examinations.

At these examinations, the veteran reported daily symptoms 
relating to his PTSD, including anxiety, depression, 
nightmares, sleep difficulties, night sweats, irritability, 
intrusive thoughts, flashbacks, and behaviors related to 
hypervigilance.  He reported periods of isolation when he is 
struggling with his PTSD symptoms.  Other than relations with 
family members, the veteran does not have any close 
relationships.  He is, however, very involved in his church 
and has become a deacon.  His supportive family, church 
involvement and religious faith are his coping mechanisms.  

He reported significant alcohol and drug usage since his 
return from Vietnam, but has maintained sobriety since the 
beginning of 2001.  He reported getting divorced from his 
first wife after returning from Vietnam due to extreme 
conflict and emotional upheaval.  But he has been with his 
present wife for approximately 30 years, although only 
married since 1990.  Their relationship has been very 
tumultuous at times, but has been better since he became 
sober.  She is supportive of him.  

As for his occupational history, the veteran reported a 
sketchy history of employment.  The examination report from 
April 2002 indicates the veteran was working part time in a 
job that is fairly low stress and without significant 
structure as a janitor of a Christian radio station.  The 
June 2003 examination report indicates that he quit that job 
in an attempt to reduce his stress.  He stated that he is 
increasingly unable to handle any work  demands and, thus, 
has purposely limited his work responsibilities.  Instead, he 
has been doing odd jobs for some elderly people, such as 
yardwork and cleaning gutters.  

The examiner diagnosed the veteran to have PTSD.  In April 
2002, he assigned a Global Assessment of Functioning (GAF) 
score of 50 to 55, but reduced that to 45 in June 2003.  The 
examiner stated that the GAF score is based upon the 
veteran's impairment of occupational and social functioning, 
specifically his inability to maintain employment, his 
tendency to isolate himself from others, and his need to 
maintain a very low stress environment.  From his reports, 
the examiner clearly believes that the veteran is not able to 
handle stressful situations, especially in a work 
environment.  

In the April 2002 VA examination report, the examiner stated 
that he suspected that the veteran's adjustment problems 
would significantly increase were he to have to find a job 
that had more stress and more demands.  In the June 2003 VA 
examination report, the examiner stated that the veteran's 
inability to maintain employment and his struggle to have any 
sustainable coping skills for even odd jobs seems directly 
related to his PTSD; and, although the veteran maintains the 
status quo by avoiding stress, he remains extremely sensitive 
to frustration in interpersonal relationships where work 
demands.  In conclusion, the examiner stated that the veteran 
continues to have excessive difficulty dealing with demands 
and stress, especially those pertaining to work frustrations.  

In the June 2004 VA examination report, the examiner stated 
that, in structured situations, the veteran continues to not 
be able to handle specific work demands.  And, although he 
has demonstrated some increase in coping, still with any 
specific stressors, his functioning status is quite marginal.  
In summary, the examiner stated that the veteran is 
continuing to have symptomatology that minimizes his ability 
to function within any structured occupation or stressful 
social situation.

The evidence, therefore, clearly shows the veteran has an 
occupational impairment related to his difficulty in adapting 
to stressful circumstances in a worklike setting.  The 
evidence also shows that the veteran continues to have 
impairment of judgment.  VA outpatient treatment records show 
the veteran has consistently been founds to have less than 
fair insight and judgment.  Furthermore, although not found 
upon VA examination, these records show the veteran to have 
less than fair memory.  Finally, the evidence shows the 
veteran is excessively focused on doing all he can to 
suppress his PTSD symptoms and to avoid any stress that might 
trigger his symptoms, for example, quitting his part time job 
as a janitor at a Christian radio station.

In addition, the GAF score of 45 is another indication of the 
severity of the veteran's impairment.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  

Thus the Board finds that the evidence is sufficient to 
support a finding that the veteran's PTSD is most consistent 
with the criteria for a 70 percent disability rating.  The 
evidence does not, however, support a rating of 100 percent 
as the evidence does not show that the veteran has total 
social impairment as he has been able to maintain fairly good 
familial relationships and does socialize at his church and 
is a deacon there.  In fact, the VA examinations show the 
veteran's social functioning has increased due to his church 
participation.  

The veteran's appeal is therefore granted to the extent that 
a 70 percent disability rating, but no higher, is awarded for 
his service-connected PTSD.  The benefit of the doubt 
doctrine has been considered in the case, and all reasonable 
doubt has been resolved in the veteran's favor.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1 (2006).  However, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence indicating that the disability at issue causes 
marked interference with employment, or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not have the authority to assign an extraschedular 
rating in the first instance, but may consider whether 
referral to the appropriate official is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required")).  

The Board finds that the preponderance of the evidence is 
against referral of the veteran's claim for extraschedular 
consideration.  The evidence of record does not suggest the 
existence of such an unusual disability picture so as to 
render application of the regular provisions impractical nor 
does the evidence show that the veteran has an "exceptional 
or unusual" disability.  Rather he merely disagrees with the 
evaluation of his disability under the rating schedule.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  Thus referral 
for extraschedular consideration is not warranted.






ORDER

Entitlement to an disability rating of 70 percent, but no 
higher, for PTSD is granted, subject to controlling 
regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


